  Case 2:16-cv-00400-DN Document 41 Filed 03/04/20 PageID.341 Page 1 of 2




James L. Barnett (7402)
HOLLAND & HART LLP
222 S. Main Street, Suite 2200,
Salt Lake City, UT 84101
Telephone: (801) 799-5826
jbarnett@hollandhart.com

Attorneys for plaintiffs


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


LANDESK SOFTWARE, INC., a Delaware
Corporation, and CRIMSON
CORPORATION, a Delaware corporation,                         JOINT STATUS REPORT

       Plaintiffs,                                           Case No. 2:16-cv-00400-DN
vs.
                                                                  Judge David Nuffer
WAVLINK TECHNOLOGY LTD., a
Delaware corporation,

       Defendant.


       Pursuant to the Court’s Status Report Order (Dkt. 40), plaintiffs, LANDesk Software,

Inc.and Crimson Corporation (“plaintiffs”) and defendant Wavlink Technology Ltd. (“defendant”)

hereby notify the Court that the parties have conferred and request that they be given additional

time to try and resolve outstanding issues, and that failing resolution within the next 90 days, the

parties jointly report back to the Court about whether to proceed with the litigation or participate in

a Court-sponsored settlement conference. There has been some corporate transitions and changes

in key personnel since the parties were last before the Court. Further, because defendant is located

in China, with current world health concerns, it may take some extra time to complete settlement

discussions. Consequently, the parties jointly request that they be given 90 more days to report
   Case 2:16-cv-00400-DN Document 41 Filed 03/04/20 PageID.342 Page 2 of 2




back to the Court on whether they have reached agreement or if they need additional Court

participation.

Dated March 4, 2020.

Respectfully submitted by,

STRONG & HANNI                                            HOLLAND & HART, LLP

/s/ Casey W. Jones____________________                    /s/ James L. Barnett
Casey W. Jones                                            James L. Barnett

Attorneys for defendant                                   Attorneys for plaintiffs
(Signed by Filing Attorney with permission of Attorneys
for defendant)




14296914_v1
